                                                     UNITED STATES BANKRUPTCY COURT
                                                          Northern District of California


 In re:   Wendy H. Mudzinksi                                                    Bankruptcy No.: 14-40875
                                                                                R.S. No.:       MRG-1
                                                                                Hearing Date: 9/29/17
 Debtor(s)                                                                      Time: 11:00 AM


                                                         Relief From Stay Cover Sheet

Instructions: Complete caption and Section A for all motions. Complete Section B for mobile homes, motor vehicles, and personal property.
Complete Section C for real property. Utilize Section C as necessary. If moving party is not a secured creditor, briefly summarize the nature
of the motion in Section D.

                                     04/28/2014                                       13
(A)       Date Petition Filed:                                          Chapter:
          Prior hearings on this obligation:   N/A                      Last Day to File §523/§727 Complaints:

(B)       Description of personal property collateral (e.g. 1983 Ford Taurus):
                                                                                  N/A
          Secured Creditor [ ] or lessor [ ]
          Fair market value:          $________________                 Source of value:__________________
          Contract Balance:           $________________                 Pre-Petition Default:       $_______________
          Monthly Payment:            $________________                           No. of months: ___________
          Insurance Advance:          $________________                 Post-Petition Default:      $_______________
                                                                                  No. of months: ___________

(C)       Description of real property collateral (e.g. Single family residence, Oakland, CA): Single Family Residence, Alameda County

                               639,000.00
          Fair market value: $_______________                                  Debtor's Schedules
                                                              Source of value:_______________                      If appraisal, date:___________

          Moving Party's position (first trust deed, second, abstract, etc.):
                                                                                First Trust Deed
          Approx. Bal.                    686,641.03
                                        $_______________                Pre-Petition Default:        $_______________
                          08/01/2017
          As of (date): _______________                                           No. of months: ____________
          Mo. payment:                    3,195.27
                                        $_______________                Post-Petition Default:         37,245.01
                                                                                                     $_______________
          Notice of Default (date): __________                                                    11
                                                                                  No. of months: ____________
          Notice of Trustee's Sale: __________                          Advances Senior Liens:       $_______________

          Specify name and status of other liens and encumbrances, if known (e.g. trust deeds, tax liens, etc.):

          Position                                            Amount                        Mo. Payment                     Defaults

                           Movant
          1st Trust Deed:_____________________                  686,641.03
                                                              $_______________                3,195.27
                                                                                            $_______________                 37,245.01
                                                                                                                            $_______________
          2nd Trust Deed: ____________________                $_______________              $_______________                $_______________
          _________________________________:
          _________________________________:
          _________________________________:
                                             (Total)
                                                                686,641.03
                                                              $_______________                3,195.27
                                                                                            $_______________                  37,245.01
                                                                                                                            $_______________

(D)       Other pertinent information: Movant has not been contacted by the Debtor regarding a loan modification.


                                                                                              /s/ Michelle R. Ghidotti-Gonsalves, Esq.
                                                                                              ______________________________________
                                                                                                              Signature
                                                                                                       Michelle R. Ghidotti-Gonsalves
                                                                                              ______________________________________
                                                                                                         Print or Type Name
                                                                                                   US BANK TRUST NATIONAL ASSOCIATION,
                                                                                     Attorney for___________________________________
                                                                                                  AS TRUSTEE OF THE PRP II PALS
                                                                                                   INVESTMENTS TRUST
CANB Documents Northern District of California
          Case: 14-40875             Doc# 50          Filed: 08/25/17            Entered: 08/25/17 14:38:04                   Page 1 of 38
    1   Michelle R. Ghidotti-Gonsalves, Esq. (232837)
        Jennifer R. Bergh, Esq. (SBN 305219)
    2   LAW OFFICES OF MICHELLE GHIDOTTI
    3   5120 E. La Palma Ave. Ste. 206
        Anaheim Hills, CA 92807
    4   Tel: (949) 354-2601
        Fax: (949) 200-4381
    5   mghidotti@ghidottilaw.com
    6
        Attorneys for Movant, US BANK TRUST NATIONAL ASSOCIATION,
    7   AS TRUSTEE OF THE PRP II PALS
        INVESTMENTS TRUST, its successors and
    8   assigns
    9
                                 UNITED STATES BANKRUPTCY COURT
   10
                    NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
   11
   12   In Re:                                             )   CASE NO.: 14-40875
                                                           )
   13   Wendy H. Mudzinski,                                )   CHAPTER 13
   14                                                      )
                 Debtors.                                  )   REF.: MRG-1
   15                                                      )
                                                           )   NOTICE OF MOTION FOR RELIEF
   16
                                                           )   FROM AUTOMATIC STAY
   17                                                      )
                                                           )   DATE: 9/29/17
   18                                                      )   TIME: 11:00 AM
                                                           )   CTRM: 215
   19
                                                           )   PLACE: 1300 Clay Street,
   20                                                      )   Oakland, CA 94612
                                                           )
   21                                                      )   Honorable Charles Novack
   22                                                      )

   23            To the Debtors, Debtors’ Counsel, and the Chapter 13 Trustee:
   24            PLEASE TAKE NOTICE that on September 29 , 2017, or as soon thereafter as the
   25   matter can be heard before the Honorable Charles Novack of the above-entitled court located
   26   at 1300 Clay Street, Oakland, CA 94612, US BANK TRUST NATIONAL ASSOCIATION,
   27   AS TRUSTEE OF THE PRP II PALS INVESTMENTS TRUST, its successors and
   28

                                                      1
                                  NOTICE OF MOTION FOR RELIEF FROM STAY

Case: 14-40875      Doc# 50    Filed: 08/25/17    Entered: 08/25/17 14:38:04     Page 2 of 38
    1   assigns (“Movant”), will move this Court for an order granting relief from the automatic stay
    2   relative to Movant’s interest in the real property commonly known as 2748 Shellgate Circle,
    3   Hayward, CA 94545, and more fully described in the Motion herein.
    4          PLEASE TAKE FURTHER NOTICE that Respondent must appear personally or by
    5   counsel at the above-captioned hearing and may file responsive pleadings, points and
    6   authorities and declarations. If Respondent fails to appear, default may be entered.
    7
    8   Dated: August 25, 2017
    9
   10                                                /s/ Michelle R. Ghidotti-Gonsalves
                                                     U




                                                     Michelle R. Ghidotti-Gonsalves, Esq.,
   11                                                Attorney for Movant US BANK TRUST
   12                                                NATIONAL ASSOCIATION,
                                                     AS TRUSTEE OF THE PRP II PALS
   13                                                INVESTMENTS TRUST, its successors and
                                                     assigns
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                         2
                                 NOTICE OF MOTION FOR RELIEF FROM STAY

Case: 14-40875    Doc# 50      Filed: 08/25/17    Entered: 08/25/17 14:38:04        Page 3 of 38
1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     Jennifer R. Bergh, Esq. (SBN 305219)
2    LAW OFFICES OF MICHELLE GHIDOTTI
3    5120 E. LaPalma Ave., Suite 206
     Anaheim, CA 92807
4    Ph: (949) 354-2601
     Fax: (949) 200-4381
5    mghidotti@ghidottilaw.com
6
     Attorney for Movant
7    US BANK TRUST NATIONAL ASSOCIATION,
     AS TRUSTEE OF THE PRP II PALS
8
     INVESTMENTS TRUST, its successors and
9    assigns

10                         UNITED STATES BANKRUPTCY COURT

11             NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

12
     In Re:                                          )   CASE NO.: 14-40875
13                                                   )
     Wendy H. Mudzinski                              )   DCN: MRG-1
14
                                                     )
15             Debtor.                               )   CHAPTER 13
                                                     )
16                                                   )   MOTION FOR RELIEF FROM
                                                     )   THE AUTOMATIC STAY;
17
                                                     )   MEMORANDUM OF POINTS &
18                                                   )   AUTHORITIES IN SUPPORT
                                                     )   THEREOF
19                                                   )
20                                                   )   DATE: 9/29/17
                                                     )   TIME: 11:00 AM
21                                                   )   CTRM: 215
                                                     )   Location: 1300 Clay Street,
22                                                   )              Oakland CA 94612

23                                                   )   Honorable Judge Charles Novack
                                                     )
24                                                   )
25
26   COMES NOW, Movant, US BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE

27   OF THE PRP II PALS INVESTMENTS TRUST (“Movant”) and submits the following in
28

                                                 1
          MOTION FOR RELIEF FROM THE AUTOMATIC STAY; MEMORANDUM OF POINTS AND
                              AUTHORITIES IN SUPPORT THEREOF

 Case: 14-40875     Doc# 50    Filed: 08/25/17   Entered: 08/25/17 14:38:04            Page 4 of 38
1    support of its Motion for Relief From Stay.
2                                                   I.
3
                                           INTRODUCTION
4
            US BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE PRP II
5
     PALS INVESTMENTS TRUST submits this Motion for Relief From Stay (“Motion”)
6
     pursuant to 11 U.S.C. Section 362(d)(1) for authority to exercise any and all of its rights and
7
     remedies under its loan documents and applicable law in connection with real property
8
     commonly known as 2748 Shellgate Circle, Hayward, CA 94545 (the “Property”).
9
            The Debtor, Wendy H. Mudzinski (hereinafter the, “Debtor”) filed a Chapter 13
10
     Petition on February 28, 2014. As is shown below, Movant is not adequately protected due to
11
     the contractual default under its loan. Movant’s loan is due for the October 1, 2016 payment
12
13   and all subsequent payments.
14                                                  II.
15                                     STATEMENT OF FACTS
16          On Febraury 28, 2014, Wnedy H. Mudzinski (the “Debtor”) filed a petition under
17   Chapter 13 of the United States Bankruptcy Code (“Instant Petition”).       Debtor executed and
18   delivered to Wachovia Mortgage Corporation a Note, dated July 28, 2005, with an original
19   principal balance of $755,000.00 (the “Note”). Movant is the current owner of the Note and is
20   in possession of the original Note.
21          Concurrently therewith, and as security for the Note, Debtor executed and delivered to
22   Wachovia Mortgage Corporation, a Deed of Trust which was recorded in the Official Records
23   of Alameda County, California as Document No. 2015277456 (the “Deed of Trust”), and
24   which encumbers the Property.
25          Thereafter all interests in the Deed of Trust were assigned by Assignment of Deed of
26   Trust from Mortgage Electronic Registration Systems, Inc., as Nominee for Wachovia
27   Mortgage Corporation to Wachovia Bank, NA, recorded in the Official Records of Alameda
28

                                                     2
           MOTION FOR RELIEF FROM THE AUTOMATIC STAY; MEMORANDUM OF POINTS AND
                               AUTHORITIES IN SUPPORT THEREOF

 Case: 14-40875       Doc# 50     Filed: 08/25/17        Entered: 08/25/17 14:38:04     Page 5 of 38
1    County, California, on May 12, 2011, as Document No.: 2011144285 (the “First
2    Assignment”).
3           Thereafter all interests in the Deed of Trust were assigned by Assignment of Deed of
4    Trust from Wells Fargo Bank, N.A., S/B/M Wachovia Bank, N.A., to Christiana Trust, a
5    Division of Wilmington Savings Fund Society, FSB, Trustee for Stanwich Mortgage Loan
6    Trust, Series 2013-2, recorded in the Official Records of Alameda County, California as
7    Document No.: 201317611 (the “Second Assignment”).
8           Thereafter all interests in the Deed of Trust were assigned by Assignment of Deed of
9    Trust from Christiana Trust, A Division of Wilmington Savings Fund Society, FSB, as trustee
10   for Stanwich Mortgage Loan Trust, Series 2013-2, to Stanwich Mortgage Acquisition
11   Company II, LLC, recorded in the Official Records of Alameda County, California as
12   Document No.: 2015277456 (the “Third Assignment”).
13          Thereafter all interests in the Deed of Trust were assigned by Assignment of Deed of
14   Trust from Stanwich Mortgage Acquisition Company II, LLC, to US Bank Trust National
15   Association, as Trustee of the PRP II PALS Investments Trust, recorded in the Official
16   Records of Alameda County, California as Document No.: 2015277457 (the “Fourth
17   Assignment”).
18          Movant is the current beneficiary of the Deed of Trust. Pursuant to the Deed of
19   Trust, Movant is entitled to take the necessary steps to protect its security interest in the
20   Property, including advancing taxes, insurance, foreclosure fees and costs and attorney’s fees
21   and costs and to assess the costs plus interest, to the balance due under the loan.
22            Payments Due                      Payment Amount and #              Total
23            10/01/16 – 08/01/17               11 Payments @ $3,195.27           $35,147.97
24            Late Fees                                                           $125.32
25            Escrow Shortage                                                     $2,976.35
26            Suspense                                                            ($2,035.63)
27            Attorneys’ Fees and Costs                                           $1,031.00
28

                                                       3
           MOTION FOR RELIEF FROM THE AUTOMATIC STAY; MEMORANDUM OF POINTS AND
                               AUTHORITIES IN SUPPORT THEREOF

 Case: 14-40875       Doc# 50      Filed: 08/25/17      Entered: 08/25/17 14:38:04         Page 6 of 38
1             Total                                                             $37,245.01
2
3           The current unpaid principal balance is no less than approximately $661,420.66. The
4    total owed to Movant is no less than approximately $686,641.03. The Debtor is not in the
5    process of a Loan Modification. Based on the foregoing, Movant seeks relief from stay under
6    11 U.S.C. 362(d)(1) herein to proceed with its non-bankruptcy remedies including, but not
7    limited to, foreclosure upon, obtaining possession of and selling the Property.
8                                                   III.
9                                             DISCUSSION
10              A. Cause Exists to Grant Relief Pursuant to Section 362(d)(1); Lack of
11                    Adequate Protection
12
            Movant submits that cause exists to grant relief under Section 362(d)(1). Bankruptcy
13
     Code Section 362(d)(1) provides that a party may seek relief from stay based upon “cause,”
14
     including lack of adequate protection. Adequate protection can be offered in the form of cash
15
     or periodic payments or the existence of a sufficient equity cushion.
16
            Movant submits that adequate protection in this case requires normal and periodic cash
17
     payments to Movant, as called for by the Note. Debtor is in default for the October 1, 2016
18
19   post-petition monthly mortgage and all subsequent payments. A continuing failure to

20   maintain required regular payments has been held, in and of itself, to constitute sufficient cause

21   for granting a motion to modify the stay. (In re Trident Corp., 19 BR 956,958 (Bankr. E.D. Pa.

22   1982), aff’d 22 BR 491 (Bankr. E.D. Pa. 1982 (citing In re Hinkle, 14 BR 202, 204 (Bankr.

23   E.D. Pa. 1981); see also In re Jones, 189 BR 13, 15 (Bank. E.D. Okla 1995) (citing Hinkle, 14
24   BR at 204)).
25          The failure to tender any mortgage payments is sufficient cause to terminate the
26   automatic stay. As a result, Movant is not adequately protected. In re Mellor, 734 F.2d 1396,
27   1400 (9th Cir. 1984). Based on the foregoing, cause exists to grant Movant’s request to
28   terminate the automatic stay.
                                                     4
           MOTION FOR RELIEF FROM THE AUTOMATIC STAY; MEMORANDUM OF POINTS AND
                               AUTHORITIES IN SUPPORT THEREOF

 Case: 14-40875        Doc# 50    Filed: 08/25/17     Entered: 08/25/17 14:38:04        Page 7 of 38
1                                                    IV.
2                                             CONCLUSION
3
        Based on the foregoing, Movant requests that the Court grant the Motion authorizing
4
     Movant to exercise its rights and remedies under applicable law and the loan documents with
5
     respect to the Property and all related assets as identified in the Deed of Trust; that the The co-
6
     debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to any
7
     co-debtor and the Borrower as to the same terms and conditions as to the Debtors, that Movant
8
     be awarded its attorney’s fees and costs and that the Court waive the 14 day stay pursuant to
9
     Bankruptcy Rule 4001(a) (3); and for such other and further relief as the Court deems just and
10
     proper.
11
12
     Dated: August 10, 2017                         LAW OFFICES OF MICHELLE GHIDOTTI
13
14
                                                    /s/ Michelle Ghidotti-Gonsalves___
15                                                  Michelle Ghidotti-Gonsalves, Esq.
                                                    Attorney for Movant, US BANK TRUST
16                                                  NATIONAL ASSOCIATION,
17                                                  AS TRUSTEE OF THE PRP II PALS
                                                    INVESTMENTS TRUST
18
19
20
21
22
23
24
25
26
27
28

                                                      5
           MOTION FOR RELIEF FROM THE AUTOMATIC STAY; MEMORANDUM OF POINTS AND
                               AUTHORITIES IN SUPPORT THEREOF

 Case: 14-40875       Doc# 50      Filed: 08/25/17     Entered: 08/25/17 14:38:04        Page 8 of 38
                                                              September 29, 2017
                                                              11:00 AM
                                                              215
                                                               1300 Clay Street
                                                               CA 94612




Case: 14-40875   Doc# 50   Filed: 08/25/17   Entered: 08/25/17 14:38:04    Page 9 of 38
Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 10 of
                                         38
Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 11 of
                                         38
Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 12 of
                                         38
Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 13 of
                                         38
  EXHIBIT “1”




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 14 of
                                         38
                                                                    REDACTION


                              REDACTI
      REDACTIO                ON
      N




                                                                        REDACTION

                                                                            R
                                                                            E
                                                                            D
                                                                            A
                                                                            C
                                                                            T
Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04       I 15
                                                                         Page      of
                                         38                                 O
                                                                            N
                                                                        REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04    Page 16 of
                                         38
                                                                        REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04    Page 17 of
                                         38
                                                                        REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 18 of
                                         38
                                                                REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 19 of
                                         38
                                                              REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 20 of
                                         38
  EXHIBIT “2”




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 21 of
                                         38
                                                      REDACTION




                                                                REDACTION




                                                  REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 22 of
                                         38
                                                                REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 23 of
                                         38
                  REDACTION




                                                               REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 24 of
                                         38
                                                                REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 25 of
                                         38
                                                               REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 26 of
                                         38
                                                                REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 27 of
                                         38
                                                               REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 28 of
                                         38
                                                              REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 29 of
                                         38
                                                               REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 30 of
                                         38
                                                               REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 31 of
                                         38
                                                              REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 32 of
                                         38
                                                               REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 33 of
                                         38
                                                                REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 34 of
                                         38
                                                                REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 35 of
                                         38
                                                                REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 36 of
                                         38
                                                                        REDACTION
                                                         REDACTION




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04    Page 37 of
                                         38
  EXHIBIT “3”




Case: 14-40875   Doc# 50   Filed: 08/25/17 Entered: 08/25/17 14:38:04   Page 38 of
                                         38
